EXHIBIT 16.1 SHERB & CO.LLP 805 Third Avenue, 9th Floor New York, NY 10022 February 28, 2013 Securities and Exchange Commission treet, N.W. Washington, DC20549-7561 We have read Item 4.01 included in the Form 8-K of Texstar Oil Corporation (formerly, Bonamour Pacific, Inc., dated February 28, 2013, to be filed with the Securities and Exchange Commission. We agree with the statements relating only to Sherb & Co LLP contained therein. Very truly yours, /s/ SHERB & CO. LLP Certified Public Accountants
